By the Court, on re-hearing,
Bennett, J.
Our former judgment in this case was founded chiefly upon the ground that the papers, which had been furnished to the court, were insufficient to enable us to determine for what the suit was brought, or what was the defense, or on what ground the Alcalde rendered judgment. On the present argument, the papers which were wanting on the last, have been supplied. We have now before us a complaint setting forth a good cause of action, an answer to that, the record of a trial, and the evidence given on such trial which sustains the cause of action set forth in the complaint.
Until recently we had been unable to procure accurate knowledge respecting the jurisdiction of Alcaldes in civil suits. From the light which we had, we came to the conclusion that they had not jurisdiction over causes where the amount in controversy was more than a hundred dollars. This is, in truth, the extent of their jurisdiction under the decree of 1837, and forms, at the present time, the limit of their powers in most of the Departments of the Mexican republic. But by articles 26, 27, and 28, of a decree made on the 2d day of March, 1843, Alcaldes and justices of the peace in the Departments of California, Mew Mexico and Tabasco, were empowered to perform the functions of judges of First Instance in those districts in which there were no judges of First Instance. (No. 604 of the Collection of Decrees of 1842 and 1843.) At the time the judgment was rendered in this cause by the Alcalde, there was no judge of First Instance in the district of San Francisco, and, accordingly, under the decree above cited, the Alcalde had jurisdiction. The Alcalde having had jurisdiction over the cause, there does not appear to be anything in the action of the court of First Instance for which the judgment should be reversed. It is,'therefore, affirmed.
Ordered accordingly.